Citation Nr: 0936830	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-41 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for bunions.

5.  Entitlement to service connection for flat feet.




REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1976.

In September 2005, the Veteran had a hearing at the RO 
before the Veterans Law Judge, whose signature appears at 
the end of this decision.

In February 2008, the Board of Veterans' Appeals (Board) 
remanded the case for further development.  Following the 
requested development, the RO confirmed and continued its 
denial of entitlement to service connection for a lumbar 
spine disability, a right ankle disability, a left ankle 
disability, bunions, and flat feet.  Thereafter, the case 
was returned to the Board for further appellate action.




FINDINGS OF FACT

1.  Lumbar spine disability, primarily diagnosed as 
lumbar strain and spondylosis, was first manifested many 
years after service, and the preponderance of the 
evidence shows that it is unrelated thereto.

2.  The preponderance of the evidence shows that the 
Veteran's lumbar spine disability is not proximately due 
to or aggravated by his service-connected callouses on 
either foot.

3.  A chronic identifiable right ankle disability is not 
currently demonstrated.

4.  A chronic identifiable left ankle disability is not 
currently demonstrated.  

5.  A chronic identifiable disability manifested by 
bunions is not currently demonstrated.  

6.  Flat feet were demonstrated at the time of the 
Veteran's entry into service, and the preponderance of 
the evidence shows that they underwent no increase in 
pathology during service.

7.  The preponderance of the evidence shows that the 
Veteran does not currently have flat feet.


CONCLUSIONS OF LAW

1.  A lumbar spine disability is not the result of 
disease or injury incurred in or aggravated by service, 
nor may spondylosis of the lumbar spine be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  The criteria for secondary service connection for a 
lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.310 (2008).

3.  The claimed right ankle disability is not the result 
of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).

4.  The criteria for secondary service connection for the 
claimed right ankle disability have not been met.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.310 (2008).

5.  The claimed left ankle disability is not the result 
of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).

6.  The criteria for secondary service connection for the 
claimed left ankle disability have not been met.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.310 (2008).

7.  The claimed bunions are not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2008).

8.  The criteria for secondary service connection for the 
claimed bunions have not been met.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.310 (2008).

9.  The claimed flat feet are not the result of disease 
or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1111, 1131, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 
3.306(a) (2008).

10.  The criteria for secondary service connection for 
the claimed flat feet have not been met.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development 
of the issues of entitlement to service connection for a 
lumbar spine disability, a right ankle disability, a left 
ankle disability, bunions, and flat feet.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met that duty.

In March and April 2003, VA received the Veteran's 
claims, and there is no issue as to providing an 
appropriate application form or completeness of the 
application. 

Following the receipt of that application, VA notified 
the Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the 
evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed the 
Veteran of the criteria for service connection.  VA set 
forth the criteria, generally, for rating service-
connected disabilities, and for assigning effective dates 
should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claims.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist 
is not a one-way street.  Olsen v. Principi, 3 Vet. App. 
480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as 
well as records reflecting his treatment after service by 
or through the following:  a former employer from 
December 1983 through April 1990; Kelly B. Mills, M.D. in 
1985; VA from June 1989 through January 2008; Logan 
College of Chiropractic from March 2005 through June 
2008; Davis Chiropractic Clinic from January through 
March 2008; and the Center for Interventional Pain 
Management from February through April 2008.  VA also 
obtained or ensured the presence of lay statements in 
support of the Veteran's claim; an article concerning 
arthritis and the foot; and copies of his records from 
the Social Security Administration.  

In addition, VA examined the Veteran in September 2004, 
August 2006, and October 2008, to determine the nature 
and etiology of the various disabilities at issue.  
Finally, the Veteran was given an opportunity to present 
testimony and additional evidence at a hearing in 
September 2005 before the undersigned Veterans Law Judge.  
During that hearing, the Veteran testified that shortly 
after service, he had received treatment at the VA 
Medical Center in Long Beach, California.  However, 
efforts to obtain those records met with negative 
results.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support his claim; and there is no evidence 
of any VA error in notifying or assisting the Veteran 
that could result in prejudice to him or that could 
otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the appeal.


Analysis

The Veteran contends that his low back disability, 
bilateral ankle disability, bunions, and flat feet are 
the result of service.  In the alternative, he contends 
that those disabilities are the result of an altered gait 
caused by callouses for which service connection has 
already been established.  Therefore, he maintains that 
service is warranted on a secondary basis.  However, 
after carefully considering the Veteran's claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
those claims.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or 
injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the 
evidence must show (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the 
current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  38 C.F.R. § 3.303(b).  When the fact 
of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  Id. 

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown 
to a degree of 10 percent or more within one year of the 
Veteran's discharge from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition to direct service connection, service 
connection may be established for disabilities on a 
secondary basis.  The evidence must show that a 
nonservice-connected disability is proximately due to or 
has been aggravated by a disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a).  Any increase in the severity of a nonservice-
connected disease or injury that is proximately due to or 
the result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  Id.  

The foregoing criteria notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


The Lumbar Spine

During his hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he injured his low back 
in service in a motor vehicle accident.  However, he 
acknowledged that no doctor had ever told him that his 
low back problems were the result of that accident.  
Indeed, during service, there were no recorded complaints 
or clinical findings of low back disability of any kind.

Reports from the Veteran's employer show that from 
January to April 1990, the Veteran was treated for lumbar 
spine pain.  However, a diagnosis was not set forth.  

A chronic, identifiable disability of the lumbar spine, 
lumbar strain, was first noted during VA treatment in 
August 2003.  The Veteran reported that the accompanying 
pain had been present for less than a year.  
Nevertheless, in October 2008, the Veteran was examined 
by VA to determine the nature and etiology of any back 
disability found to be present.  

During the VA examination, the Veteran reported the onset 
of back pain in 1985, while working for Chrysler.  He 
also reported that while working for Chrysler, he had 
filed a Workman's Compensation claim for low back 
disability.  The examiner noted, however, that there had 
been no description of the Veteran's low back pain in the 
military.  Following the examination, the relevant 
diagnosis was lumbar strain with mild degenerative lumbar 
spondylosis.  

Although the VA examiner found that the Veteran walked 
rather stiffly, he concluded that the Veteran's gait 
would not provide such mechanical stresses as to produce 
low back pain or lumbar spondylosis.  Rather, the 
examiner concluded that the Veteran's low back pain had 
begun in 1985 and that it was at least as likely as not 
related to the Workman's Compensation injury at Chrysler, 
not military service or the to the Veteran's service-
connected foot callouses.

Absent competent evidence of a chronic, identifiable 
lumbar spine disability in service or a diagnosis of 
spondylosis during the first year after service; and 
absent a nexus between the current back disability and 
service the Veteran cannot meet the criteria for direct 
or presumptive service connection.  Moreover, because 
there is no competent evidence that the Veteran's back 
disability is proximately due to or aggravated by his 
service-connected calluouses of the feet, he cannot meet 
the criteria for service connection for low back 
disability on a secondary basis.  Accordingly, service 
connection is not warranted, and the appeal is denied.  


The Ankles

During the Veteran's June 1973 service entrance 
examination, there were no complaints or clinical 
findings of any disability affecting either ankle.  
During service, there were also no complaints or clinical 
findings of any right ankle abnormalities.  However, in 
July 1974, the Veteran sprained his left ankle, when he 
walked on a stone.  The treating physician characterized 
the sprain as mild, and rest and an Ace bandage were 
prescribed.  

Despite the Veteran's left ankle injury in July 1974, he 
served the remaining two years of service without any 
evidence of residual disability.  Moreover, during his 
October 1976 service separation examination, his lower 
extremities were found to be normal.

In June 1993, the Veteran sustained an injury to his left 
ankle.  During VA treatment in July 1993, X-rays revealed 
a healed fracture of the left medial malleolus.  The age 
of the fracture was uncertain. 

Since January 2005, the Veteran has had several 
consultations with the VA Podiatry service.  He 
complained of a two year history of arch and heel pain.  
There was limitation of ankle motion but no pain or 
crepitus.  The primary diagnoses were bilateral plantar 
fasciitis and equinus.  There was no diagnosis of 
disability in either ankle.

In August 2006, the Veteran was reexamined by VA.  He 
complained of bilateral ankle pain.  He walked with a 
slow steady gait and carried a cane in his right hand; 
however, he did not limp.  X-rays of each ankle were 
negative; and despite the Veteran's complaints, his 
ankles were found to be normal. 

During his hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he did not receive any 
further treatment for his left ankle until the early 
1990's.  He acknowledged that he had not received 
treatment for his right ankle in service but contended 
that his chiropractor had told him it was the result of 
an altered gait caused by his service-connected 
calluouses.  However, a review of the evidence submitted 
from the Veteran's chiropractor is negative for a 
chronic, identifiable left ankle disability, let alone a 
relationship to service.

In light of the foregoing, the Board finds no evidence of 
right ankle disability in service or currently.  Although 
he had a left ankle injury in service, there is no 
evidence that it was productive of any residual 
disability.  Therefore, the Veteran cannot meet the 
criteria for service connection for disability in either 
ankle.  Accordingly, the appeal is denied.


Bunions

During his hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he received treatment 
in service for bunions.  However, he acknowledged that he 
had not received any recent treatment for his bunions.  

The Veteran's service treatment records are negative for 
any complaints or clinical findings of disability 
manifested by bunions.  Such a disorder was first 
manifested in 1985, when he was treated for bunions on 
both feet by Kelly B. Mills, M.D.  Despite that 
treatment, Dr. Mills offered no opinion or evidence of a 
nexus to service.  

Nevertheless, in September 2004, the Veteran was examined 
by VA to determine the nature and etiology of any foot 
disability found to be present.  Despite that 
examination, there were no findings of bunions.  In this 
regard, the examiner noted specifically that the Veteran 
did not have clawfoot, a high arch, or other deformity of 
either foot.  

More recent medical records, reflecting the Veteran's 
treatment or examinations through January 2008, are 
similarly negative for any findings of bunions.  Absent 
competent evidence that he currently has bunions, the 
Veteran cannot meet the criteria for service connection.  
Accordingly, service connection is not warranted, and the 
appeal is denied.


Flat Feet

During his July 1973 service entrance examination, the 
Veteran was found to have second degree pes planus.  Pes 
planus is flat feet.  Buckley v. West, 12 Vet. App. 76 
(1998).  Thus, the Veteran's feet were not in sound 
condition at the time he entered service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The question, then, is 
whether his pes planus was aggravated by service.

A preexisting injury or disease will be considered to 
have been aggravated by active military service, where 
there is an increase in disability during such service, 
unless there is a finding that the increase in disability 
is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered aggravation in 
service, unless the underlying pathology, as contrasted 
to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

In October 1976, the Veteran was treated for callouses on 
both feet at the head of the third and fourth metatarsal.  
Although the Veteran was ultimately granted service 
connection for those calluouses, there were no findings 
that they were a manifestation of or otherwise associated 
with his pes planus.  Indeed, there were no further 
complaints or clinical findings of pes planus during the 
Veteran's active duty.

In May 1993, the Veteran was scheduled for an appointment 
with the VA Podiatry service due to painful flat feet.  
In August 1993, VA X-rays reportedly showed bilateral pes 
planus.  

In September 2004, the Veteran was examined by VA to 
determine the nature and etiology of any foot disability 
found to be present.  Despite that examination, the 
examiner noted specifically that the Veteran did not have 
flat feet.  

As above, more recent medical records, reflecting the 
Veteran's treatment or examinations through January 2008, 
are similarly negative for any findings of flat feet.  
Absent competent evidence that he currently has flat 
feet, the Veteran cannot meet the criteria for service 
connection.  Accordingly, service connection is not 
warranted, and that issue on appeal is also denied.


Additional Considerations

In arriving at the foregoing decisions, the Board notes 
that the Veteran currently receives Social Security 
benefits and that his various disabilities included major 
depression; calcaneal spurs; plantar fasciitis; a back 
disorder, characterized as a discogenic and degenerative 
disorder; and an affective disorder.  While such evidence 
is potentially relevant and needs to be weighed and 
evaluated, it is not dispositive of any of the issues on 
appeal.  Indeed, the Social Security records do not show 
any relationship between the Veteran's service or a 
service-connected disability and the development of his 
low back disability.  Moreover, they are negative for any 
findings of current ankle disability, bunions, or flat 
feet.  As such, the Social Security records do not 
support the Veteran's claims for service connection.  

The only reports of a nexus between the Veteran's lumbar 
spine disability and the claimed ankle disabilities, 
bunions, and flat feet and service or a service-connected 
disability come from the Veteran and from those people 
who have submitted statements on his behalf.  As a lay 
persons, however, they are only qualified to report on 
matters which are capable of lay observation, such as the 
Veteran's various symptoms.  They are not qualified to 
render opinions which require medical expertise, such as 
the diagnosis of those symptoms or the cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
their opinions, without more, cannot be considered 
competent evidence of service connection.  38 C.F.R. 
§ 3.159(a).  Absent such evidence, service connection is 
not warranted.  Accordingly, service connection for a 
lumbar spine disability, ankle disabilities, bunions, and 
flat feet, is denied.





                                                                    
(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left ankle 
disability is denied.

Entitlement to service connection for bunions is denied.

Entitlement to service connection for flat feet is 
denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


